FILED
                            NOT FOR PUBLICATION                             MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN C. HOM & ASSOCIATES, INC.,                  No. 13-72684

               Petitioner - Appellant,           Tax Ct. No. 14081-11

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN Circuit Judges.

      John C. Hom & Associates, Inc., appeals pro se from the Tax Court’s order

dismissing its petition challenging assessed tax deficiencies for tax years 2005

through 2009. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We dismiss

this appeal because appellant, a corporation, must appear in court through an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attorney. See Licht v. Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994)

(“Corporations and other unincorporated associations must appear in court through

an attorney.”).

      Hom’s motion for miscellaneous relief, filed on March 7, 2016, is denied.

      Appellee’s requests to strike portions of the excerpts of record, raised in its

answering brief, are denied as unnecessary.

      DISMISSED.




                                          2                                     13-72684